STEINFELD, Justice
(concurring).
I concur in the opinion except for that part which holds Section 6-22(4) valid. It *487is my opinion that allowing other cities, by their ordinances, to establish the Paducah rate to be charged by professional bondsmen is an impermissible delegation of legislative power. Other cities have no more right to establish these rates than would an individual or a private corporation and, of course, they could have none. Tilford v. Belknap, 126 Ky. 244, 103 S.W. 289; Kohler v. Benckart, Ky., 252 S.W.2d 854; 56 Am. Jur.2d, Municipal Corporations, Sec. 197.
Such cases as Baughn v. Gorrell & Riley, 311 Ky. 537, 224 S.W.2d 436, are inapplicable. They deal with the operation of government and are unrelated to the exercise of the police power. They do not adjudicate issues of the effect on the public wrought by the delegation of municipal power. Cf. Kohler v. Benckart, supra.
The right granted the professional bondsmen to protest cannot save this section. The public pays the premiums and it has no opportunity to question the rate.
I would declare Section 6-22(4) void.